DIRECTOR INDEMNIFICATION AGREEMENT This DIRECTOR INDEMNIFICATION AGREEMENT, dated October 27, 2009, by and among Coachmen Industries, Inc., an Indiana corporation (“Coachmen”), Matthew Sanford and Fabian de Armas (the “Indemnitees”). WITNESSETH: WHEREAS, Coachmen desires to retain the services of the Indemnitees as directors of Coachmen; WHEREAS, as a condition to the Indemnitees’ agreement to serve Coachmen as such, the Indemnitees require that they be indemnified from liability to the fullest extent permitted by law; and WHEREAS, Coachmen is willing to indemnify the Indemnitees to the fullest extent permitted by law in order to retain the services of the Indemnitees. NOW, THEREFORE, for and in consideration of the mutual premises and covenants contained herein, Coachmen and the Indemnitees agree as follows: SECTION 1.MANDATORY INDEMNIFICATION IN PROCEEDINGS OTHER THAN THOSE BY OR IN THE RIGHT OF COACHMEN.Subject to Section 4 hereof, Coachmen shall indemnify and hold harmless the Indemnitees from and against any and all claims, damages, expenses (including attorneys’ fees), judgments, penalties, fines (including excise taxes assessed with respect to an employee benefit plan), amounts paid in settlement and all other liabilities actually and reasonably incurred or paid by the Indemnitees in connection with the investigation, defense, prosecution, settlement or appeal of any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, investigative or otherwise (other than an action by or in the right of Coachmen) and to which either Indemnitee was or is a party or is threatened to be made a party by reason of the fact that such Indemnitee is or was a member, manager, employee or agent of Coachmen, or is or was serving at the request of Coachmen as an officer, director, partner, trustee, employee or agent of another corporation, company, partnership, joint venture, trust, employee benefit plan, or other enterprise, or by reason of anything done or not done by such Indemnitee in any such capacity or capacities, provided that such Indemnitee acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of Coachmen, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. SECTION 2.MANDATORY INDEMNIFICATION IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.Subject to Section 4 hereof, Coachmen shall indemnify and hold harmless the Indemnitees from and against any and all expenses (including attorneys’ fees) and amounts paid in settlement actually and reasonably incurred or paid by the Indemnitees in connection with the investigation, defense, prosecution, settlement or appeal of any threatened, pending or completed action, suit or proceeding by or in the right of Coachmen to procure a judgment in its favor, whether civil, criminal, administrative, investigative or otherwise, and to which either Indemnitee was or is a party or is threatened to be made a party by reason of the fact that such Indemnitee is or was a member, manager, employee or agent of Coachmen, or is or was serving at the request of Coachmen as an officer, director, partner, trustee, employee or agent of another corporation, company, partnership, joint venture, trust, employee benefit plan or other enterprise, or by reason of anything done or not done by such Indemnitee in any such capacity or capacities, provided that (a) such Indemnitee acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of Coachmen, and (b) no indemnification shall be made under this Section 2 in respect of any claim, issue or matter as to which such Indemnitee shall have been adjudged to be liable for misconduct in the performance of his duty to Coachmen unless and only to the extent that the court in which such action, suit or proceeding was brought (or any other court of competent jurisdiction) shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such Indemnitee is fairly and reasonably entitled to indemnity for such expenses which such court shall deem proper. SECTION 3.REIMBURSEMENT OF EXPENSES FOLLOWING ADJUDICATION OF NEGLIGENCE.Coachmen shall reimburse an Indemnitee for any expenses (including attorneys fees) and amounts paid in settlement actually and reasonably incurred or paid by such Indemnitee in connection with the investigation, defense, settlement or appeal of any action or suit described in Section 2 hereof that results in an adjudication that the Indemnitee was liable for negligence, gross negligence or recklessness (but not willful misconduct) in the performance of his duty to Coachmen; provided, however, that the Indemnitee acted in good faith and in a manner he believed to be in the best interests of Coachmen. SECTION 4.AUTHORIZATION OF INDEMNIFICATION. 4.1Determination.If required by law, any indemnification under Sections 1 and 2 hereof (unless ordered by a court) and any reimbursement made under Section 3 hereof shall be made by Coachmen only as authorized in the specific case upon a determination (the “Determination”) that indemnification or reimbursement of the Indemnitee is proper in the circumstances because the Indemnitee has met the applicable standard of conduct set forth in Section 1, 2 or 3 hereof, as the case may be.Subject to Sections 5.6, 5.7, 5.8 and 8 of this Agreement, the Determination shall be made in the following order of preference: (a)first, by Coachmen’s Board of Directors (the “Board”) by majority vote or consent of a quorum consisting of directors who are not, at the time of the Determination, named parties to such action, suit or proceeding (“Disinterested Directors”); or (b)next, if such a quorum of Disinterested Directors cannot be obtained, by majority vote or consent of a committee duly designated by the Board (in which designation all directors, whether or not Disinterested Directors, may participate) consisting solely of two or more Disinterested Directors; or (c)next, if such a committee cannot be designated, by any independent legal counsel; or (d)next, if such legal counsel determination cannot be obtained, by vote of the stockholders holding a majority of Coachmen’s capital stock that are represented in person or by proxy and entitled to vote at a meeting called for such purpose, or by written consent, in which case no meeting need be called and who are not, at the time of the Determination, named parties to such action, suit or proceeding. 4.1No Presumptions.The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that an Indemnitee did not act in good faith and in a manner that he reasonably believed to be in or not opposed to the best interests of Coachmen, and with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful. 4.2Benefit Plan Conduct.An Indemnitee’s conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan shall be deemed to be conduct that such Indemnitee reasonably believed to be not opposed to the best interests of Coachmen. 4.3Reliance as Safe Harbor.For purposes of any Determination hereunder, an Indemnitee shall be deemed to have acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of Coachmen, or, with respect to any criminal action or proceeding, to have had no reasonable cause to believe his conduct was unlawful, if his action is based on (a) the records or books of account of Coachmen or another enterprise, including financial statements, (b) information supplied to him by the officers of Coachmen or another enterprise in the course of their duties, (c) the advice of legal counsel for Coachmen or another enterprise, or (d) information or records given or reports made to Coachmen or another enterprise by an independent certified public accountant or by an appraiser or other expert selected with reasonable care by Coachmen or another enterprise.The term “another enterprise” as used in this Section 4.3 shall mean any other company or any corporation, partnership, joint venture, trust, employee benefit plan or other enterprise of which such Indemnitee is or was serving at the request of Coachmen as an officer, director, partner, trustee, employee or agent.
